In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                Nos. 06-21-00113-CR &
                     06-21-00114-CR




           JOEL DAVID NEELY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




        On Appeal from the 115th District Court
                Marion County, Texas
         Trial Court Nos. F 15261 & F 15223




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                     ORDER

            Appellant Joel David Neely appeals from his convictions of aggravated family violence

assault and evading arrest. On December 20, 2021, Neely’s court-appointed appellate counsel

filed an Anders1 brief, and on December 21, 2021, Neely filed a pro se motion for access to the

appellate record for purposes of preparing a response to his counsel’s Anders brief. Neely’s

motion for access to the appellate record is granted. Under Kelly v. State,2 we are required to

enter an order specifying the procedure to be followed to ensure Neely’s access to the record.

            On January 4, 2022, Neely’s appointed counsel informed this Court that he mailed a

complete paper copy of the appellate record to Neely. Allowing fifteen days from the date of

this order for the record to be delivered to Neely and giving Neely thirty days to prepare his pro

se response, we hereby set February 22, 2022, as the deadline for Neely to file his pro se

response to his counsel’s Anders brief.

            IT IS SO ORDERED.

                                                           BY THE COURT


DATE:               January 5, 2022




1
    See Anders v. California, 386 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).
                                                          2